DETAILED ACTION
In response to communication filed on 8/25/2022.
Claims 1-5,8,9,11,29,30, and 32 are pending.
Claims 1-5,8,9,11,29,30, and 32 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 8/25/2022. Claims 1,4,5,8,11,29 and 32 were amended, claims 6,7,10,12,31 and 33 were canceled and claims 1-5,8,9,11,29,30, and 32 are remain pending.

Amendment to claims 4 and 5 in response to objection under informalities has been considered. The amendment to the claims obviates previously raised objection, as such this objection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4,8,9,11,29,30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US Pub. 2015/0031308)(S1 hereafter) in view of Mitsui et al. (US Pub. 2017/0303179)(M1 hereafter) in further view of Mitsui et al. (US Pub. 2018/0160416)(M2 hereafter).

Regarding claim 1, S1 teaches a method for configuring a measurement, applied to a base station (i.e. eNodeB)[paragraph 0056] , comprising: 
receiving minimization of drive test (MDT) configuration information from a core network (the UE receives MDT configuration via an RRC message from an eNodeB)[paragraph 0056], the MDT configuration information being arranged to configure a user equipment (UE) to report MDT measurement information of a wireless access point (AP) [paragraph 0056]; and 
transmitting measurement configuration information to the UE according to the MDT configuration information, the measurement configuration information being arranged to configure the UE to measure the AP (the MDT measurement configuration RRC is used to configure the UE to perform logging of MDT measurement results)[paragraph 0056], and report measurement information of the AP (the UE is configured to continuously report data to a collection entity, such as an MDT server)[paragraph 0043],
the measurement configuration information is arranged to configure a reporting trigger condition (i.e. trigger event) for measurement information of the WLAN AP, the reporting trigger condition comprising at least one wireless measurement event (S1AP can include trigger event information to configure the UE to take MDT measurements at a trigger event)[paragraph 0050],
the at least one wireless measurement event comprises one or more new wireless measurement events (a UE will take a reference signal received power measurement  based upon S1AP information, which can include a trigger event to configure the UE to take MDT measurements at the trigger event)[paragraph 0050].
However, S1 fails to disclose that the UE reports MDT measurement information of a wireless local area network (WLAN) access point (AP).
M1, in the same field of endeavor, discloses that a radio terminal can transmit a measurement report to a radio base station together with an MDT measurement [paragraph 0199], the measurement can be of a quality or strength of a signal received via a wireless LAN [paragraph 0200].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for MDT measurements for a UE that can communicate in a wireless local area network [refer S1; paragraph 0077] to incorporate the reporting of MDT measurement of a wireless LAN to a base station as taught by M1.  One would be motivated to do so to provide a means of optimizing a switching process from a mobile communications network to a wireless LAN [refer M1; paragraph 0019].
However, S1 in view of M1 fails to disclose the new wireless measurement events comprising at least one of the following: a WLAN signal being lower than a first threshold value, or an adjacent WLAN signal being higher than a current WLAN signal by more than a second threshold value.
M2 discloses a controller regards a wireless LAN access point as a subject to a report if at least one of a reception of the radio signal and a received signal strength exceeds a threshold value [paragraph 0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for providing S1AP information that can include trigger threshold values [refer S1; paragraph 0050] to incorporate particular thresholds as taught by M2.  One would be motivated to do so to provide a means of identifying a wireless access point to measure from [refer M2; paragraph 0051].


Regarding claim 2, S1 fails to disclose transmitting the MDT configuration information to a target base station to enable the target base station to transmit, according to the MDT configuration information, the measurement configuration information to the UE in a cell where the target base station is located.  
M1, in the same field of endeavor, discloses that a radio terminal can transmit a measurement report to a radio base station in a mobile communication network (i.e. target cell) together with an MDT measurement after the terminal had been set and configured to report the MDT measurement [paragraph 0199], the measurement can be of a quality or strength of a signal received via a wireless LAN [paragraph 0200].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for MDT measurements for a UE that can communicate in a wireless local area network [refer S1; paragraph 0077] to incorporate the reporting of MDT measurement of a wireless LAN to a base station as taught by M1.  One would be motivated to do so to provide a means of optimizing a switching process from a mobile communications network to a wireless LAN [refer M1; paragraph 0019].

Regarding claim 3, S1 fails to disclose the MDT configuration information comprises first MDT configuration information, the first MDT configuration information being arranged to configure the UE to report a service set identifier (SSID) or BSSID of the WLAN AP associated with the MDT.  
M1, in the same field of endeavor, discloses that an offload process occurs when a terminal is to go from a WLAN AP to a remote base station using an offload indicator [paragraph 0102], the offload indicator indicates a WLAN identifier indicating an access point can be one of a BSSID or SSID [paragraph 0110], a measurement is made when offload occurs [paragraph 0197].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for MDT measurements for a UE that can communicate in a wireless local area network [refer S1; paragraph 0077] to incorporate indicating of a WLAN SSID or BSSID when reporting of measurements of a wireless LAN as taught by M1.  One would be motivated to do so to provide a means of optimizing a switching process from a mobile communications network to a wireless LAN [refer M1; paragraph 0019].
	
Regarding claim 4, S1 teaches receiving the MDT configuration information from the core network comprises: 
receiving the first MDT configuration information through MDT configuration signaling of an interface S1 application protocol (S1AP) between the core network and the base station [paragraph 0049], the first MDT configuration information is added into measurements to activate information unit of the MDT configuration signaling of the S1AP (the S1AP can include trigger event information to configure the UE to take MDT measurements at a trigger event)[paragraph 0050].

Regarding claims 8 and 29, S1 teaches a user equipment (UE)[paragraph 0071], comprising: 
a processor [paragraph 0071]; a memory storing a computer program executable by the processor [paragraph 0079]; the processor is configured to: 
receive measurement configuration information from a base station (the UE receives MDT configuration via an RRC message from an eNodeB)[paragraph 0056], the measurement configuration information is arranged to configure the UE to measure a wireless access point (AP) (the MDT measurement configuration RRC is used to configure the UE to perform logging of MDT measurement results)[paragraph 0056], and report measurement information of the AP (the UE is configured to continuously report data to a collection entity, such as an MDT server)[paragraph 0043]; 
measure the AP according to the measurement configuration information [paragraph 0056]; and 
report the measurement information of the WLAN AP [paragraph 0043],
the measurement configuration information is arranged to configure a reporting trigger condition (i.e. trigger event) for measurement information of the WLAN AP, the reporting trigger condition comprising at least one wireless measurement event (S1AP can include trigger event information to configure the UE to take MDT measurements at a trigger event)[paragraph 0050],
the at least one wireless measurement event comprises one or more new wireless measurement events (a UE will take a reference signal received power measurement  based upon S1AP information, which can include a trigger event to configure the UE to take MDT measurements at the trigger event)[paragraph 0050].
However, S1 fails to disclose that the UE reports MDT measurement information of a wireless local area network (WLAN) access point (AP).
M1, in the same field of endeavor, discloses that a radio terminal can transmit a measurement report to a radio base station together with an MDT measurement [paragraph 0199], the measurement can be of a quality or strength of a signal received via a wireless LAN [paragraph 0200].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for MDT measurements for a UE that can communicate in a wireless local area network [refer S1; paragraph 0077] to incorporate the reporting of MDT measurement of a wireless LAN to a base station as taught by M1.  One would be motivated to do so to provide a means of optimizing a switching process from a mobile communications network to a wireless LAN [refer M1; paragraph 0019].
However, S1 in view of M1 fails to disclose the new wireless measurement events comprising at least one of the following: a WLAN signal being lower than a first threshold value, or an adjacent WLAN signal being higher than a current WLAN signal by more than a second threshold value.
M2 discloses a controller regards a wireless LAN access point as a subject to a report if at least one of a reception of the radio signal and a received signal strength exceeds a threshold value [paragraph 0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for providing S1AP information that can include trigger threshold values [refer S1; paragraph 0050] to incorporate particular thresholds as taught by M2.  One would be motivated to do so to provide a means of identifying a wireless access point to measure from [refer M2; paragraph 0051].

Regarding claims 9 and 30, S1 fails to disclose the measurement information of the WLAN AP comprises: a service set identifier (SSID) or a basic service set identifier (BSSID) of the WLAN AP, or, a received signal strength indication (RSSI) and a round trip time (RTT) of the WLAN AP.  
M1, in the same field of endeavor, discloses that an offload process occurs when a terminal is to go from a WLAN AP to a remote base station using an offload indicator [paragraph 0102], the offload indicator indicates a WLAN identifier indicating an access point can be one of a BSSID or SSID [paragraph 0110], a measurement is made when offload occurs [paragraph 0197].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for MDT measurements for a UE that can communicate in a wireless local area network [refer S1; paragraph 0077] to incorporate indicating of a WLAN SSID or BSSID when reporting of measurements of a wireless LAN as taught by M1.  One would be motivated to do so to provide a means of optimizing a switching process from a mobile communications network to a wireless LAN [refer M1; paragraph 0019].

Regarding claim 11 and 32, S1 teaches in reporting the measurement information of the WLAN AP, the processor is configured to: report the measurement information of the WLAN AP (the UE is configured to continuously report data to a collection entity, such as an MDT server)[paragraph 0043] in response to that a current condition (i.e. trigger event occurs) satisfies the reporting trigger condition (S1AP can include trigger event information to configure the UE to take MDT measurements at a trigger event)[paragraph 0050].  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of M1 in further view of M2, as applied to claim 1, in further view of Siomina et al. (US Pub. 2014/0128115)(S2 hereafter).

Regarding claim 5, S1 fails to disclose transmitting the MDT configuration information to the target base station, comprises: 
transmitting the first MDT configuration information to the target base station through MDT configuration signaling of an interface X2 application protocol (X2AP) between the base station and the target base station, the first MDT configuration information is added into measurements to activate information unit of the MDT configuration signaling of the X2AP.
S2 discloses that when a network node receives reference measurements directly from a measuring node, it may receive the measurements via a protocol, such as X2, via a proprietary interface or internal interface [paragraph 0108], the measurements can be done using MDT [paragraph 0163].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 for exchanging MDT configurations using application protocols, such as S1AP [refer S1; paragraph 0049] to incorporate the use of the X2 protocol to communicate between base stations as taught by S2.  One would be motivated to do so to provide the use of a known protocol, such as X2, in the field of MDT measurements to yield predictable results.

Response to Arguments

Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 

Regarding claims 1,8 and 29, applicant argues that the applied reference does not teach newly added claim limitation, namely, “the measurement configuration information is arranged to configure a reporting trigger condition for measurement information of the WLAN AP, the reporting trigger condition comprising at least one wireless measurement event; wherein the at least one wireless measurement event comprises one or more new wireless measurement events or a plurality of existing wireless measurement events, wherein the one or more new wireless measurement events comprise a WLAN signal being lower than a first threshold value, and/or an adjacent WLAN signal being higher than a current WLAN signal by more than a second threshold value; and wherein the plurality of existing wireless measurement events comprise the WLAN signal being higher than a third threshold value; all WLAN signals in a WLAN mobile set being lower than a fourth threshold value, and one WLAN signal outside the WLAN mobile set being higher than a fifth threshold value; and all WLAN signals in the WLAN mobile set being lower than a sixth threshold value, wherein each of the third threshold value, the fourth threshold value, the fifth threshold value and the sixth threshold value are different from one another”. 
In response to the above-mentioned argument, examiner respectively disagrees.  Given the broadest reasonable interpretation of the claim language, as required by MPEP 2111, the claim only requires that an event condition can be a particular wireless measurement event, which can comprise of either a new measurement event OR an existing measurement event, which can be read upon the disclosure of Schmidt et al. (US Pub. 2015/0031308)(S1 hereafter) for disclosing a trigger event to configure a UE to take a measurement [S1; paragraphs 0050-0052] since the only requirements for the claim language is that an event occurs to trigger a measurement.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, although S1 was noted for disclosing an event to trigger measurement, which can be seen as a new measurement event, S1 did not disclose what the new measurement event comprised of a WLAN signal being lower than a first threshold value, and/OR an adjacent WLAN signal being higher than a current WLAN signal by more than a second threshold value.
Examiner notes the claim only requires further definition to what would comprise of either the new measurement event or the existing measurement event, not both.  Because the claim was interpreted in view of the trigger event being defined by a new measurement event, the claim would then only require that the new measurement event be defined as a WLAN signal being lower than a first threshold value, and/OR an adjacent WLAN signal being higher than a current WLAN signal by more than a second threshold value (i.e. a value used to be compared to).  Based upon this claim interpretation, there only needs to be ONE threshold value to be compared to, not multiple as the applicant suggests.  Because Mitsui et al. (US Pub. 2018/0160416)(M2 hereafter) discloses that an access point is subject to a report if reception of a radio signal and signal strength exceeds a particular threshold value [M2; paragraph 0052].  Because the limitation only requires a particular threshold value to refer to, this can be viewed as the “second threshold value” since that threshold is only required for that particular event.  This is especially true when even M2 notes that multiple threshold values are used for particular instances, such as a quality, a channel usage, or even a backhaul data rate [refer M2; paragraph 0104].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., multiple thresholds) are not required in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the claim only requires the use of one particular threshold value in accordance to a particular measurement event to base it around.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/JAMAL JAVAID/Primary Examiner, Art Unit 2412